Citation Nr: 1227656	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a separate evaluation for radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a Veterans Law Judge; however, he failed to report at his scheduled time.  The request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that his service-connected low back disorder warrants a higher level of compensation than what is contemplated in the currently-assigned 40 percent rating.  Specifically, he contends that he is entitled to separate compensable ratings for neurological manifestations.  

The Veteran was most recently afforded a VA compensation and pension examination in May 2008.  With regards to the conduction of the examination, the Veteran has stated his belief that not all private records of treatment were considered, and he has alleged that the examination itself was rather cursory in nature (specifically with regard to the neurological portion of the examination).  Upon review, the examination report does not, on its face, appear to be defective.  Indeed, nerve conduction studies were performed at the time of evaluation.  

The Board does note, however, that there are a substantial amount of private treatment records that have been received since the time of this last examination which do, potentially, indicate potential neurological manifestations.  Of note, is an assessment in August 2007, which noted Achilles' drop, muscle spasm, and guarding associated with sciatica.  It is pertinet to note that these manifestations were not assessed in 2008 during the VA examination; however, a vague notation of radiculopathy was made at that time (with no discussion of the severity of impairment).  Moreover, the 2008 VA examination specifically noted that the Veteran did not experience erectile dysfunction as a manifestation of his degenerative disc disease; however, in subsequent statements submitted to the Board, the Veteran has asserted that he now has such a problem related to his back, and that he has been prescribed injections to treat the neurological source of the impairment.  He has further attested to being wheelchair-bound due to radiating neurological symptoms in the buttocks and legs.  He has stated that this disablement makes it impossible for him to work.

In cases where an increase in disability rating is sought, it is first and foremost a priority to ensure that the most comprehensive assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In this regard, the case will be remanded for a new, comprehensive VA neurology examination to address the contended development of associated neurological manifestations of degenerative disc disease, to include the specific manifestations/limitations associated with any radiculopathy, reflex diminishment, and genitourinary dysfunction.  Additionally, the impact of the service-connected low back symptoms on the Veteran's employability should be discussed.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this regard, the Board notes that the Veteran has, in the context of his claim for a higher rating, alleged that his back symptomatology (both orthopedic and neurological) is so severe as to make him "considered unemployable."  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claim, and upon remand, such a notice should be provided.  Following the allotted time for the Veteran to submit evidence, a decision should be issued with respect to the TDIU portion of the claim.  Should it not be allowed, an appropriate supplemental statement of the case should be issued and the claim should be forwarded to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran with notice as to how he may substantiate the TDIU portion of his claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Allow the Veteran and his representative the appropriate time to respond with additional evidence and conduct any additional development that may be requested.  

2.  Schedule the Veteran for a VA neurology examination for the purposes of determining the nature and severity of any neurological manifestations associated with service-connected  lumbar degenerative disc disease.  Specifically, the examiner should address the severity of any sciatica, radiculopathy, reflex diminishment, genitourinary complications, or any other neurological manifestations that are associated with the service-connected disability picture.  Additionally, the impact of the Veteran's degenerative disc disease on his ability to obtain and sustain gainful employment should be discussed.  If the Veteran is unemployable as due to his service-connected low back disorder, such an annotation should be made in the record.  A rationale should be included with all conclusions made in the narrative portion of the examination report, and it should be noted that the claims file, in its entirety, was reviewed.  

3.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


